Sherwood, J.
This Avas a proceeding to set aside as fraudulent certain deeds and a judgment which place the *312title to certain lands in Pettis county, formerly belonging to ¥m. E. Combs, in defendant Pigg, as trustee for Mrs. Combs, and vest it in the plaintiff, which land plaintiff had purchased at execution sale on a judgment against the defendant ¥m. E. Combs. The evidence is voluminous. "We shall not discuss it in detail, but inasmuch as a digest of it will accompany this opinion, we shall content ourselves with stating the conclusion which we have reached, that the cause was heard and determined on an entirely incorrect theory. The conveyance to Mrs. Combs, we are satisfied, was a voluntary one, and if so, there was no necessity in order to plaintiff’s success that an actual fraudulent design as to the existing creditors of Combs, should have been proven. Combs was largely indebted and in very embarrassed circumstances, and his intention was evidently to hinder and delay his creditors for a time at least; to put off paying them to a “ more convenient season,” and so arrange his property as to place it beyond the reach of ordinary legal process, and so that it would inure to the benefit of his wife. Arrangements of this character, when made by a debtor situated as was Combs, are at best constructively fraudulent, and this is sufficient to overturn any mere voluntary conveyance. Eddy v. Baldwin, 32 Mo. 369. Bohannon’s case is one of peculiar hardship, he was the surety of Combs on two notes given for land in Morgan county, Combs transferred the land without having paid for it, and Bohannon being sued had the notes to pay, while Combs employed the proceeds of the land as he saw fit.
We think that the ends of justice, equity and good conscience will be more nearly attained if this cause is heard again and determined upon the correct theory. We, therefore, reverse the judgment and remand the cause.
All concur.